Citation Nr: 0005355	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-32 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a chronic right knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 10 percent disability 
rating for a chronic right knee disorder and which continued 
a 30 percent disability rating for a postoperative left knee 
disorder.  The veteran initiated but did not perfect an 
appeal on the left knee claim therefore this issue is not on 
appeal before the Board.


FINDINGS OF FACT

1.  The veteran failed to report for two VA examinations in 
April and May 1999.

2.  The veteran has failed to show good cause for his failure 
to appear for scheduled VA examinations.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for a chronic right knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §3.655 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.

Although the RO arranged to have the veteran scheduled for VA 
examinations in April and May 1999, the veteran failed to 
report both times.  After the veteran missed the second 
scheduled examination the RO provided the veteran with a May 
1999 letter requesting that if he still wished to report for 
a VA examination to support his increased rating claim that 
he should return an enclosed VA form.  There is no evidence 
in the claims file that the veteran responded to the RO's 
letter by returning the form, or that he sought further 
contact with the RO or the VA medical center at which his 
examination was to have been conducted.  The veteran's 
representative submitted a statement of the veteran's case 
dated in January 2000 and an Appellant's Brief dated in 
February 2000.  Neither of these records explain the 
veteran's failure to report for his scheduled VA examinations 
or purport to express his stated wishes regarding a 
rescheduled examination.

The VA clearly has fulfilled its duty to assist the veteran 
and cannot proceed further in evaluating his disability 
without his cooperation.  The duty to assist is not a "one-
way street," and a veteran cannot sit passively when his 
cooperation is essential to evaluation of his claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

When a VA examination is required to establish entitlement or 
to confirm continued entitlement to a benefit and the 
claimant, without good cause shown, fails to report for an 
examination scheduled in connection with an increased rating 
claim, the claim shall be denied.  38 C.F.R. § 3.655(a),(b) 
(1999).  The Board finds that based upon the veteran's 
failure to report for two scheduled VA examinations, his 
claim for an increased rating must be denied.



ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

